Exhibit 10.8

 

2001 VALMONT EXECUTIVE INCENTIVE PLAN

 

 

         1. PURPOSE. The principal purpose of the Valmont Industries, Inc.
Executive Incentive Plan (the “Plan”) is to provide incentives to executive
officers and other senior management officers of Valmont (“Valmont”) who have
significant responsibility for the success and growth of Valmont and to assist
Valmont in attracting, motivating and retaining executive officers on a
competitive basis.

 

         2. ADMINISTRATION OF THE PLAN. The Plan shall be administered by the
Compensation Committee of the Board of Directors (the “Committee”). The
Committee shall have the sole discretion to interpret the Plan; approve a
pre-established objective performance measure or measures annually; certify the
level to which each performance measure was attained prior to any payment under
the Plan; approve the amount of awards made under the Plan; and determine who
shall receive any payment under the Plan.

 

         The Committee shall have full power and authority to administer and
interpret the Plan and to adopt such rules, regulations and guidelines for the
administration of the Plan and for the conduct of its business as the Committee
deems necessary or advisable. The Committee’s interpretations of the Plan, and
all actions taken and determinations made by the Committee pursuant to the
powers vested in it hereunder, shall be conclusive and binding on all parties
concerned, including Valmont, its stockholders and any person receiving an award
under the Plan.

 

         3. ELIGIBILITY. Executive officers and other senior management officers
of Valmont shall be eligible to receive awards under the Plan. The Committee
shall designate the executive officers and other senior management officers who
will participate in the Plan each year.

 

         4. AWARDS. The Committee shall establish annual and/or long-term
incentive award targets for participants. If an individual becomes an executive
officer or senior management officer during the year, such individual may be
granted eligibility for an incentive award for that year upon such individual
assuming such position; provided, if such person is a covered employee under
Section 162(m) of the Internal Revenue Code, the eligibility of such person
shall be conditioned on compliance with Section 162(m) for tax deductibility of
the award.

 

         The Committee shall also establish annual and/or long-term performance
targets which must be achieved in order for an award to be earned under the
Plan. Such targets shall be based on earnings, earnings per share, growth in
earnings per share, achievement of annual operating profit plans, return on
equity performance, or similar financial performance measures as may be
determined by the Committee. The specific performance targets for each
participant shall be established in writing by the Committee within ninety days
after the commencement of the fiscal year (or within such other time period as
may be required by Section 162(m) of the Internal Revenue Code) to which the
performance target relates. The performance target shall be established in such
a manner than a third party having knowledge of the relevant facts could
determine whether the performance goal has been met.

 

         Awards shall be payable following the completion of the applicable
fiscal year upon certification by the Committee that Valmont achieved the
specified performance target established for the participant. Awards may be paid
in cash or common stock. Notwithstanding the attainment by Valmont of the
specified performance targets, the Committee has the discretion, for each
participant, to reduce some or all of an award that would otherwise be paid.
However, in no event may a participant receive an award of more than 400% of
such participant’s base salary under the Plan in any fiscal year; for this
purpose, a participant’s base salary shall be the base salary in effect at the

 

--------------------------------------------------------------------------------


 

time the Committee establishes the performance targets for a fiscal year or
period.

 

         5. MISCELLANEOUS PROVISIONS. Valmont shall have the right to deduct
from all awards hereunder paid in cash any federal, state, local or foreign
taxes required by law to be withheld with respect to such awards. Neither the
Plan nor any action taken hereunder shall be construed as giving any employee
any right to be retained in the employ of Valmont. The costs and expenses of
administering the Plan shall be borne by Valmont and shall not be charged to any
award or to any participant receiving an award.

 

         6. EFFECTIVE DATE, AMENDMENTS AND TERMINATION. The original Plan became
effective on December 19, 1995 and was approved by the stockholders of Valmont
in April 1996. This amended Plan was approved by directors on February 26, 2001
subject to approval by Valmont stockholders at the 2001 annual meeting of
stockholders. The Committee may at any time terminate or from time to time amend
the Plan in whole or in part, but no such action shall adversely affect any
rights or obligations with respect to any awards previously made under the Plan.
However, without stockholder approval no amendment of the Plan shall be
effective which would increase the maximum amount which can be paid to any one
executive officer under the Plan in any fiscal year, which would change the
performance targets permitted under the Plan for payment of awards, or which
would modify the requirement as to eligibility for participation in the Plan.

 

--------------------------------------------------------------------------------

 